DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed October 29th, 2021 has been entered. Claims 1-2, 4-8, and 10-12 remain pending in the application. Applicant’s amendments to independent claims 1 and 7 have overcome each and every rejection previously set forth in the Non-Final Office Action, mailed August 4th, 2021.  
Response to Arguments
Applicant’s REMARKS on Pages 6-7, filed October 29th, 2021, with respect to “Allowable Subject Matter” and “Rejections under 35 U.S.C. § 103” have been fully considered and are persuasive.  In particular, Examiner agrees that the amendments to claims 1 and 7 to include limitations that have been previously indicated as allowable subject matter results in these claims being allowable.  Therefore, the previous rejections under 35 USC § 103 set forth in the Non-Final Office Action, mailed August 4th, 2021, have been withdrawn.  
Allowable Subject Matter

Claims 1-2, 4-8, and 10-12 are allowed. 
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
An explanation is provided in the Non-Final Office Action, mailed August 4th, 2021, for allowable subject matter contained in dependent claims 3-6 and 9-12.  The inclusion of the previously indicated allowable subject matter from dependent claim 3 in base claim 1 and from dependent claim 9 in base claim 7 results in base claims 1 and 7 containing allowable subject matter.  Therefore, these base claims and any claims depending on these claims are allowable.  Claims 2 and 4-6 are allowable due to their 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER J LEE/Primary Examiner, Art Unit 3663